Citation Nr: 1517378	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  00-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than July 29, 1996 for a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 22, 2010 and in excess of 50 percent since May 22, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1981 to April 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that denied a rating in excess of 30 percent for PTSD. 

The appeal also comes before the Board from an October 2001 rating decision of the RO that granted a TDIU, effective September 15, 1998. 

In October 2001, the Board remanded the claims for further development.  

In January 2003, the Board denied an increased rating for PTSD for further development and denied an effective date earlier than September 15, 1998 for a TDIU.  In April 2003, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded both claims for compliance with the instructions in a Joint Motion for Remand.  

In December 2003, the Board remanded the claims for further development.  

In May 2005, the Board again remanded the claim for an increased rating for PTSD for development but denied an earlier effective date for a TIDU.  In October 2006, the Court vacated that portion of the Board's decision relevant to the effective date for a TDIU and remanded the claim for compliance with the instructions in a Joint Motion for Partial Remand.   

In March 2008, the Board remanded the claim for an earlier effective date for a TDIU. 

In August 2008, the RO granted an effective date of July 29, 1996 for a TDIU. 

In April 2014, the RO granted an increased rating of 50 percent for PTSD, effective May 22, 2010.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in February 2015.  A transcript of the hearing is associated with the claims file.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system contain the transcript of the Board hearing but no other additional evidence relevant to this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges the long pendency of the appeal and the multiple remand orders.  Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Regarding the claim for an earlier effective date for a TDIU, in correspondence on August 25, 2013, the Veteran noted that if the effective date was established on May 22, 1996, he would be satisfied and would withdraw his appeal.  On August 26, 2013, the RO granted an effective date of July 29, 1996.  No further AOJ action has been taken.  Thus, the decision did not fully satisfy the claimant, and the appeal remains under adjudication.  During the February 2015 Board hearing, the Veteran testified that he sought an effective date in 1985 but requested additional time to submit evidence and prepare a comprehensive argument.  Therefore, at the Veteran's request and to satisfy VA's obligation to assist the Veteran in the development of his claim, a remand is required to provide notice and an opportunity to respond.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Regarding the claim for increased ratings for PTSD, during the Board hearing, the Veteran testified that his disorder had become more severe since the most recent VA examination in March 2012.  He reported symptoms such as grossly inappropriate violent behavior, increased social and family isolation, increased difficulty with communications and thought processes, episodes of mental confusion, and memory deficits.  The Veteran called attention to a notation by the Board on page 8 of its October 2001 remand suggesting that records of care in January 1999 may support a total schedular rating.  The Veteran reported that he no longer received outpatient treatment at a VA clinic but did participate in group therapy performed by VA Vet Center counselors.  

A VA medical examination is not required unless the medical evidence of record is not adequate or sufficient for the appropriate legal action or unless there has been a material change in the disability.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).   When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Here, the Veteran credibly testified that he experienced more severe symptoms than were noted in the most recent VA examination in March 2012.  Therefore, a current examination is necessary to decide the claim.  38 C.F.R. § 3.159.  

Further, the record suggests that the Veteran has continued to receive psychiatric therapy from VA Vet Center counselors.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical and Vet Center counseling records pertaining to the veteran that are dated from March 2012 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran specify the VA Vet Center and counselor and from whom he has been obtaining group therapy and the dates of that treatment and any other VA treatment since March 2012.  Request that he also submit any additional evidence or argument in support of his claim for an earlier effective date for a TDIU.  

If identified, request all records of VA psychiatric counseling and care and associate all records received with the paper or electronic claims files. 

2.  Then, schedule the Veteran for a VA mental health examination by a psychiatrist or doctoral-level psychologist.  Provide the examiner with access to the paper and electronic claims files and request that the examiner review the files and note the review in an examination report.  

Request that the examiner determine the current severity of PTSD.  Any necessary diagnostic examinations or studies should be conducted.  Request that the examiner describe the severity of the Veteran's PTSD, including assignment of a Global Assessment of Functioning (GAF) score.  

Request that the examine provide a current diagnosis of all the Veteran's psychiatric disorder(s) and indicate whether the Veteran now or in the past experienced one disorder or multiple separate or overlapping disorders arising from the same or different causes.  If possible, the examiner must indicate which symptoms and level of severity are caused or aggravated by service-connected PTSD and which are caused or aggravated by nonservice-connected disorders.     

Request that the examiner specifically note a review and comment on the records of VA psychiatric hospitalization in 1996-97, VA outpatient treatment and Vet Center therapy from 1997 to the present, VA examination reports dated in March and October 1997, April 1999, August 2007, and March 2012, and the expert opinion dated in June 2001.  The examiner must also consider written statement from the Veteran's family members dated in March 1998 and his lay statements during the February 2015 hearing as well as any subsequent diagnoses and conclusions in newly recovered records.  

The examiner must set forth all examination findings and opinions with complete rationale for the conclusions reached in a printed (typewritten) report.

3.  Then, readjudicate the Veteran's claims for an effective date earlier than July 29, 1996 for a TDIU and for ratings in excess of 30 percent for PTSD prior to May 22, 2010 and in excess of 50 percent since May 22, 2010.  If either benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






